DETAILED ACTION
The present office action is responsive to communications received on 03/26/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-23, 27, 34, 39, and 43 were canceled.
Claims 24, 30, 33, 38, 40-42, and 44-46 were amended.
Claims 24-26, 28-33, 35-38, 40-42 and 44-46 are pending.

Response to Arguments
With respect to the rejection under 35 USC § 103 applicant’s arguments and amendments have been fully considered: Applicant amendments change scope by making the claim language broader when moving limitations from claims 30 and 40, wherein the claims recited “the stored encryption key”, to independent claims that now recite “the received encryption key”, which would necessitate new grounds of rejection. Applicant’s arguments with respect to Alten are moot in light of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24-26, 28-32, 38, 40-41, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Stokking et al. (US 20120144056 A1) hereinafter referred to as Stokking in view of McGrew et al. (US 8503681 B1) hereinafter referred to as McGrew and further in view of Sung et al. (US 20080081604 A1) hereinafter referred to as Sung, and further in view of Krishnaswamy et al. (US 5867494 A) hereinafter referred to as Krishnaswamy.

With respect to claim 24, Stokking discloses: A method, performed by a service control entity, (Stokking, paragraph [0044] user equipment).
to set up a communication path for exchange of service control messages (Stokking, paragraph [0044] teaches the IMS core comprising of the CSCF for exchange of service control messages with user equipment as shown in Fig. 1) with a service application entity (Stokking, paragraph [0046] the IPTV MF system that uses “Session Initiation Protocol ( SIP) to set up and control sessions between user terminals or user terminals and the applications servers comprising the SCFs and MFs”), for controlling an application of a service, by the service application entity, to a media data flow, (Stokking, [0044 and 0046] disclose “IMS core is connected to User Equipment (UE) 105, IPTV service control functions (SCF) 106 for controlling IPTV services in the network”).
the media data flow being established between the service control entity and a remote end, (Stokking, paragraph [0046] teaches SIP controlling “between user terminals or user terminals and the applications servers”).
the method comprising: transmitting a first message on a service control channel, (Stokking, paragraph [0048] teaches sending a first set-up message “according to ETSI TS 183 063 RTSP”).
the first message comprising as a destination address an address of the remote end, (Stokking, paragraph [0048] teaches “SyncGroupId” containing as one of its parameters the “sync-group” address paragraph [0050]).
wherein offer data is added to the first message, (Stokking, paragraph [0048] teaches UE in an SIP communication, of a media data flow, sending an “INVITE” offer data).
the offer data including an indicator indicating that the service control entity is configured to support a communication path on a media data plane of the media data flow based on Real Time Transport Control Protocol (RTCP) service control messages, (Stokking, paragraph [0065] “based on the relevant synchronization settings information extracted from the received RTCP messages” indicates status of the media plane in order to provide support for establishing a communication path based on the “SyncGroupId parameter”).
receiving a second message on the service control channel, (Stokking, paragraph [0048] teaches receiving the second “OK” message).
wherein the second message comprises acceptance data in response to the offer data, (Stokking, paragraph [0048] teaches acceptance “OK” message).
the acceptance data comprising a receiver address at which the service application entity is configured to receive the RTCP service control messages; storing the receiver address at which the service application entity is configured to receive the RTCP service control messages (Stokking discloses, paragraph [0072] Step 3 wherein sending “the MSAS transport address in the reply to the INVITE, i.e. in the SIP 200 OK [accept data] message” then in step 4 they are saved in the subscription process as evident by “step 5, may now send RTCP messages comprising synchronization status information directly to the MSAS, using the received MSAS address”).
in order to set up the communication path between the service control entity and the service application entity; (Stokking, paragraph [0044-46] teach that when the set up of the communication path is established the limitation is met wherein a communication path is set-up between the different user equipment and servers recited in the prior art).
Stokking does not explicitly disclose: in a mobile communications network, and wherein the first message further comprises a set of encryption keys of the service control entity for the service application entity;
McGrew in an analogous art discloses: in a mobile communications network, (McGrew column 2 lines 61-67 disclose SRTCP communication wherein an example of the devices disclosed by the prior art is found in column 11 lines 28-48 that explains Fig. 9 of a cellular telephone connected to a network).
and wherein the first message further comprises a set of encryption keys of the service control entity for the service application entity; (McGrew column 4 lines 46-60 the Carrier Packet Generator 420, which as shown in Fig. 4 is part of the Sender Module 400 wherein in column 5 lines 43-67 disclose 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stokking to introduce a mobile communications network, wherein the first message further comprises a set of encryption keys of the service control entity for the service application entity as disclosed by McGrew in order to provide secure data in a centralized manner (see McGrew column 1 lines 25-49).
Sokking does not explicitly disclose: wherein the offer data is added to the first message as an attribute for a description of the media to be conveyed in the media data flow,
However, Sung in analogous art discloses: wherein the offer data is added to the first message as an attribute for a description of the media to be conveyed in the media data flow, (Sung [0017] discloses “adding a new column for the media type information to a body portion of a Session Initiation Protocol (SIP) INVITE message and a SIP 200 `OK` message or a Real-time Transport Control Protocol (RTCP) message format” wherein the invite is mapped to the offer first message and the media type is mapped to description of the media to be conveyed in the session mapped to the media data flow).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stokking wherein the offer data is added to the first message as an attribute for a description of the media to be conveyed in the media data flow, as disclosed by Sung to grant the user the option to participate in a plurality of Push to talk Over Cellular (PoC) sessions and the functionality to move among the PoC sessions to use a call multimedia service (see Sung paragraphs [0006-0007]).
Stokking does not explicitly disclose “receiving an encryption key of the service application entity via the service control channel; generating a control command for the service application entity, the control command comprising as the destination address the address of the remote end; and encrypting the control command using the received encryption key of the service application entity.”
However, Krishnaswamy in an analogous art discloses: receiving an encryption key of the service application entity via the service control channel; (Krishnaswamy column 99 lines 2-25 disclose “When the directory service receives this message from the PC, it validates the user by using the VNET number to look up a user profile and comparing the password in the profile to the password received. Once the user has been validated, the directory service will update the profile entry associated with the VNET number (or other unique ID) to indicate that the user is "on-line" and is located at the specified IP address. The directory service will also update the profile with the configuration data sent during the login request. Upon successful update of the, the directory service sends a response back to the specified IP address indicating that the message was received and processed. This acknowledgment message may also contain some sort of security or encryption key to guarantee secure communication with the directory service when issuing additional commands.” The paragraphs discloses that the PC, mapped to the service control entity, receiving the encryption key from the directory service, mapped to the service application entity).
generating a control command for the service application entity, the control command comprising as the destination address the address of the remote end; (Krishnaswamy column 99 lines 30-65 disclose an online registration request wherein the request comprises “The Vnet number (or other ID) of the computer to be dialed” as disclosed by Krishnaswamy column 101 lines 1-45).
and encrypting the control command using the received encryption key of the service application entity. (Krishnaswamy column 99 lines 30-65 disclose “The user for a PC connects their computer to an IP network, turns on the computer and starts an IP telephony software package. The software package sends a message to a directory service to register the computer as "on-line" and available to receive calls. This online registration message would most likely be sent to the directory 15 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stokking receiving an encryption key of the service application entity via the service control channel; generating a control command for the service application entity, the control command comprising as the destination address the address of the remote end; and encrypting the control command using the received encryption key of the service application entity as disclosed by Krishnaswamy so that users can manage more aspects of a network than previously possible and control network activities from a central site, while still allowing the operator of the telephone system to maintain quality and routing selection. Billing of the conference call is accomplished utilizing a billing detail record to capture events associated with a call as they occur and debit the appropriate bill (see Krishnaswamy column 1 lines 25-40).

With respect to claim 25, Stokking in view of McGrew, Sung, and Krishnaswamy disclose: The method of claim 24, wherein the first message and the second message are part of an offer-answer sequence according to a session description protocol. (Stokking, paragraphs [0048] teaches the offer-answer according to “INVITE” and “OK” protocol). 

With respect to claim 26, Stokking in view of McGrew, Sung, and Krishnaswamy disclose: The method of claim 24, wherein the service control channel is an existing or to be established control channel between the service control entity and the remote end.  (McGrew column 1 lines 25-40 disclose that it is known that RTCP is used to establish sessions such as media conferences wherein column 2 lines 17-24 disclose that the prior art is pertaining to solving communication problems pertaining to devices call/communication and conferences).

With respect to claim 28, Stokking in view of McGrew, Sung, and Krishnaswamy disclose: The method of claim 24, wherein the service control entity comprises a user equipment. (Stokking paragraph [0046] teaches the “set up and control sessions between user terminals””). 

With respect to claim 29, Stokking in view of McGrew, Sung, and Krishnaswamy disclose: The method of claim 24, wherein the acceptance data is contained in the second message as an attribute for a description of the media to be conveyed in the media data flow. (Stokking paragraph [0097] discloses content type for a response shown in the XML sample embodiment).

With respect to claim 30, Stokking in view of McGrew, Sung, and Krishnaswamy disclose: The method of claim 24, further comprising: storing the encryption key of the service application entity at the service control entity; and transmitting the encrypted control command on the media data plane in the direction of the service application entity. (Krishnaswamy column 99 lines 2-25 disclose “the directory service sends a response back to the specified IP address indicating that the message was received and processed. This acknowledgment message may also contain some sort of security or encryption key to guarantee secure communication with the directory service when issuing additional commands.”. Additionally, column 99 lines 30-65 disclose “The user for a PC connects their computer to an IP network, turns on the computer and starts an IP telephony software package. The software package sends a message to a directory service to register the computer as "on-line" and available to receive calls. This online registration message would most likely be sent to the directory 15 service in an encrypted format for security. The encryption would be based upon an common key shared between the PC and the directory service.” Which implicitly mean that the encryption key is stored on the PC to 

With respect to claim 31, Stokking in view of McGrew, Sung, and Krishnaswamy disclose: The method of claim 24, further comprising adding a transmitter address of the service control entity as an attribute for a description of the media to be conveyed in the media data flow to the offer data, the transmitter address indicating where the service control entity is configured to receive the RTCP service control messages. (Stokking paragraph [0050] teaches “new address instructions to sent RTCP messages regarding this session” wherein the address in the “SyncGroupId may for instance also be assigned by the SCF during the session” paragraph [0048]). 

With respect to claim 32, Stokking in view of McGrew, Sung, and Krishnaswamy disclose: The method of claim 31, wherein at least one of the transmitter address and the receiver address contain an IP address. (Stokking paragraph [0055] discloses IP address for media receiver). 

With respect to claim 38, Stokking discloses: A service control entity (Stokking, paragraph [0044] user equipment) configured to set up a communication path for exchange of service control messages (Stokking, paragraph [0044] teaches the IMS core comprising of the CSCF for exchange of service control messages with user equipment as shown in Fig. 1) with a service application entity (Stokking, paragraph [0046] the IPTV MF system that uses “Session Initiation Protocol ( SIP) to set up and control sessions between user terminals or user terminals and the applications servers comprising the SCFs and MFs”), for controlling an application of a service, by the service application entity, to a media data flow, (Stokking, [0044 and 0046] disclose “IMS core is connected to User Equipment (UE) 105, IPTV service control functions (SCF) 106 for controlling IPTV services in the network”) the media data flow being established between the service control entity and a remote end, (Stokking, paragraph [0046] teaches SIP controlling “between user terminals or user terminals and the applications servers”).
the service control entity comprising: a transmitter configured to transmit a first message on a service control channel, (Stokking, paragraph [0048] teaches sending a first set-up message “according to ETSI TS 183 063 RTSP”).
the first message comprising as a destination address an address of the remote end, (Stokking, paragraph [0048] teaches “SyncGroupId” containing as one of its parameters the “sync-group” address paragraph [0050]).
wherein offer data is added to the first message, (Stokking, paragraph [0048] teaches UE in an SIP communication, of a media data flow, sending an “INVITE” offer data).
the offer data including an indicator indicating that the service control entity is configured to support a communication path on a media data plane of the media data flow based on Real Time Transport Control Protocol (RTCP) service control messages, (Stokking, paragraph [0065] “based on the relevant synchronization settings information extracted from the received RTCP messages” indicates status of the media plane in order to provide support for establishing a communication path based on the “SyncGroupId parameter”).
a receiver configured to receive a second message on the service control channel, (Stokking, paragraph [0048] teaches receiving the second “OK” message).
wherein the second message comprises acceptance data in response to the offer data, (Stokking, paragraph [0048] teaches acceptance “OK” message).
the acceptance data comprising a receiver address at which the service application entity is configured to receive the RTCP service control messages; and processing circuitry configured to: store the receiver address at which the service application entity is configured to receive the RTCP service control messages (Stokking discloses, paragraph [0072] Step 3 wherein sending “the MSAS transport  
in order to set up the communication path between the service control entity and the service application entity; (Stokking, paragraph [0044-46] teach that when the set up of the communication path is established the limitation is met wherein a communication path is set-up between the different user equipment and servers recited in the prior art).
Stokking does not explicitly disclose: in a mobile communications network and wherein the first message further comprises a set of encryption keys of the service control entity for the service application entity;
However, McGrew in an analogous art discloses: in a mobile communications network (McGrew column 2 lines 61-67 disclose SRTCP communication wherein an example of the devices disclosed by the prior art is found in column 11 lines 28-48 that explains Fig. 9 of a cellular telephone connected to a network).
and wherein the first message further comprises a set of encryption keys of the service control entity for the service application entity; (McGrew column 4 lines 46-60 the Carrier Packet Generator 420, which as shown in Fig. 4 is part of the Sender Module 400 wherein in column 5 lines 43-67 disclose an embodiment wherein a first message to be sent contains key encrypting the encryption key – mapped to set of encryption keys – which is created by 420).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stokking to introduce a mobile communications network, wherein the first message further comprises a set of encryption keys of the service control entity for the service application entity as disclosed by McGrew in order to provide secure data in a centralized manner (see McGrew column 1 lines 25-49).
 wherein the offer data is added to the first message as an attribute for a description of the media to be conveyed in the media data flow,
However, Sung in analogous art discloses: wherein the offer data is added to the first message as an attribute for a description of the media to be conveyed in the media data flow, (Sung [0017] discloses “adding a new column for the media type information to a body portion of a Session Initiation Protocol (SIP) INVITE message and a SIP 200 `OK` message or a Real-time Transport Control Protocol (RTCP) message format” wherein the invite is mapped to the offer first message and the media type is mapped to description of the media to be conveyed in the session mapped to the media data flow).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stokking wherein the offer data is added to the first message as an attribute for a description of the media to be conveyed in the media data flow, as disclosed by Sung to grant the user the option to participate in a plurality of Push to talk Over Cellular (PoC) sessions and the functionality to move among the PoC sessions to use a call multimedia service (see Sung paragraphs [0006-0007]).
Stokking does not explicitly disclose “and receive an encryption key of the service application entity via the service control channel; generate a control command for the service application entity, the control command comprising as the destination address the address of the remote end; and encrypt the control command using the received encryption key of the service application entity.”
However, Krishnaswamy in an analogous art discloses: receive an encryption key of the service application entity via the service control channel; (Krishnaswamy column 99 lines 2-25 disclose “When the directory service receives this message from the PC, it validates the user by using the VNET number to look up a user profile and comparing the password in the profile to the password received. Once the user has been validated, the directory service will update the profile entry associated with the VNET 
generate a control command for the service application entity, the control command comprising as the destination address the address of the remote end; (Krishnaswamy column 99 lines 30-65 disclose an online registration request wherein the request comprises “The Vnet number (or other ID) of the computer to be dialed” as disclosed by Krishnaswamy column 101 lines 1-45).
and encrypt the control command using the received encryption key of the service application entity. (Krishnaswamy column 99 lines 30-65 disclose “The user for a PC connects their computer to an IP network, turns on the computer and starts an IP telephony software package. The software package sends a message to a directory service to register the computer as "on-line" and available to receive calls. This online registration message would most likely be sent to the directory 15 service in an encrypted format for security. The encryption would be based upon an common key shared between the PC and the directory service.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stokking receiving an encryption key of the service application entity via the service control channel; generating a control command for the service application entity, the control command comprising as the destination address the address of the remote end; and encrypting the control command using the received encryption key of the service application entity as disclosed by 

With respect to claim 40, Stokking in view of McGrew, Sung, and Krishnaswamy disclose: The service control entity of claim 38: wherein the processing circuitry is further configured to store the encryption key of the service application entity at the service control entity; and wherein the transmitter is further configured to transmit the encrypted control command on the media data plane in the direction of the service application entity. (Krishnaswamy column 99 lines 2-25 disclose “the directory service sends a response back to the specified IP address indicating that the message was received and processed. This acknowledgment message may also contain some sort of security or encryption key to guarantee secure communication with the directory service when issuing additional commands.”. Additionally, column 99 lines 30-65 disclose “The user for a PC connects their computer to an IP network, turns on the computer and starts an IP telephony software package. The software package sends a message to a directory service to register the computer as "on-line" and available to receive calls. This online registration message would most likely be sent to the directory 15 service in an encrypted format for security. The encryption would be based upon an common key shared between the PC and the directory service.” Which implicitly mean that the encryption key is stored on the PC to encrypt data. Wherein the encrypted registration command is sent in the direction of the directory service).

With respect to claim 41, Stokking in view of McGrew, Sung, and Krishnaswamy disclose: The service control entity of claim 38, wherein the processing circuitry is configured to add an address of the service control entity as the attribute for the description of the media to be conveyed in the media data flow to the offer data, the address indicating where the service control entity is configured to receive the RTCP service control messages.6Application Serial No.: 15/561,612 Docket No.: P45737 US 1(Sung [0017] discloses “adding a new column for the media type information to a body portion of a Session Initiation Protocol (SIP) INVITE message and a SIP 200 `OK` message or a Real-time Transport Control Protocol (RTCP) message format”. In addition Sung [0059] discloses “The originating PoC client transmits a SIP session participation request ( INVITE) message containing SIP address information of the target PoC client to a corresponding SIP /IP core network. The SIP INVITE message may further include elements such as PoC address information of the originating PoC client” wherein the POC client is mapped to the service control entity and the purpose for including the address is interpreted to be where the service control entity is configured to receive the RTCP service control messages).

With respect to claim 45, Stokking discloses: A non-transitory computer readable recording medium storing a computer program product for controlling a service control entity (Stokking, paragraph [0044] user equipment), for setting up a communication path for exchange of service control messages (Stokking, paragraph [0044] teaches the IMS core comprising of the CSCF for exchange of service control messages with user equipment as shown in Fig. 1) with a service application entity, (Stokking, paragraph [0046] the IPTV MF system that uses “Session Initiation Protocol ( SIP) to set up and control sessions between user terminals or user terminals and the applications servers comprising the SCFs and MFs”) for controlling an application of a service, by the service application entity, to a media data flow, (Stokking, [0044 and 0046] disclose “IMS core is connected to User Equipment (UE) 105, IPTV service control functions (SCF) 106 for controlling IPTV services in the network”).
the media data flow being established between the service control entity and a remote end, (Stokking, paragraph [0046] teaches SIP controlling “between user terminals or user terminals and the applications servers”).
the computer program product comprising software instructions which, when run on processing circuitry of the service control entity, cause the service control entity to: transmit a first message on a service control channel, (Stokking, paragraph [0048] teaches sending a first set-up message “according to ETSI TS 183 063 RTSP”).
the first message comprising as a destination address an address of the remote end, (Stokking, paragraph [0048] teaches “SyncGroupId” containing as one of its parameters the “sync-group” address paragraph [0050]).
wherein offer data is added to the first message, (Stokking, paragraph [0048] teaches UE in an SIP communication, of a media data flow, sending an “INVITE” offer data).
the offer data including an indicator indicating that the service control entity is configured to support a communication path on a media data plane of the media data flow based on Real Time Transport Control Protocol (RTCP) service control messages, (Stokking, paragraph [0065] “based on the relevant synchronization settings information extracted from the received RTCP messages” indicates status of the media plane in order to provide support for establishing a communication path based on the “SyncGroupId parameter”).
receive a second message on the service control channel, (Stokking, paragraph [0048] teaches receiving the second “OK” message).
wherein the second message comprises acceptance data in response to the offer data, (Stokking, paragraph [0048] teaches acceptance “OK” message).
the acceptance data comprising a receiver address at which the service application entity is configured to receive the RTCP service control messages; store the receiver address at which the service application entity is configured to receive the RTCP service control messages (Stokking discloses, paragraph [0072] Step 3 wherein sending “the MSAS transport address in the reply to the INVITE, i.e. in the SIP 200 OK [accept data] message” then in step 4 they are saved in the subscription process as evident by “step 5, may now send RTCP messages comprising synchronization status information directly to the MSAS, using the received MSAS address”).
in order to set up the communication path between the service control entity and the service application entity; (Stokking, paragraph [0044-46] teach that when the set up of the communication path is established the limitation is met wherein a communication path is set-up between the different user equipment and servers recited in the prior art). 
Stokking does not explicitly disclose: in a mobile communications network; and wherein the first message further comprises a set of encryption keys of the service control entity for the service application entity; and applying encryption based on the set of encryption keys of the service control entity, to the RTCP service control messages destined for the service application entity.
McGrew in an analogous art discloses: in a mobile communications network; (McGrew column 2 lines 61-67 disclose SRTCP communication wherein an example of the devices disclosed by the prior art is found in column 11 lines 28-48 that explains Fig. 9 of a cellular telephone connected to a network).
and wherein the first message further comprises a set of encryption keys of the service control entity for the service application entity; (McGrew column 4 lines 46-60 the Carrier Packet Generator 420, which as shown in Fig. 4 is part of the Sender Module 400 wherein in column 5 lines 43-67 disclose an embodiment wherein a first message to be sent contains key encrypting the encryption key – mapped to set of encryption keys – which is created by 420).
and applying encryption based on the set of encryption keys of the service control entity, to the RTCP service control messages destined for the service application entity. (McGrew column 5 lines 43-67 disclose providing security for an SRTCP packet wherein the sender packets contain a first 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stokking to introduce a mobile communications network, wherein the first message further comprises a set of encryption keys of the service control entity for the service application entity; and applying encryption based on the set of encryption keys of the service control entity, to the RTCP service control messages destined for the service application entity; disclosed by McGrew in order to provide secure data in a centralized manner (see McGrew column 1 lines 25-49).
Sokking does not explicitly disclose: wherein the offer data is added to the first message as an attribute for a description of media to be conveyed in the media data flow,
However, Sung in analogous art discloses: wherein the offer data is added to the first message as an attribute for a description of media to be conveyed in the media data flow, (Sung [0017] discloses “adding a new column for the media type information to a body portion of a Session Initiation Protocol (SIP) INVITE message and a SIP 200 `OK` message or a Real-time Transport Control Protocol (RTCP) message format” wherein the invite is mapped to the offer first message and the media type is mapped to description of the media to be conveyed in the session mapped to the media data flow).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stokking wherein the offer data is added to the first message as an attribute for a description of media to be conveyed in the media data flow, as disclosed by Sung to grant the user the option to participate in a plurality of Push to talk Over Cellular (PoC) 
Stokking does not explicitly disclose “receive an encryption key of the service application entity via the service control channel; generate a control command for the service application entity, the control command comprising as the destination address the address of the remote end; and encrypt the control command using the received encryption key of the service application entity.”
However, Krishnaswamy in an analogous art discloses: receive an encryption key of the service application entity via the service control channel; (Krishnaswamy column 99 lines 2-25 disclose “When the directory service receives this message from the PC, it validates the user by using the VNET number to look up a user profile and comparing the password in the profile to the password received. Once the user has been validated, the directory service will update the profile entry associated with the VNET number (or other unique ID) to indicate that the user is "on-line" and is located at the specified IP address. The directory service will also update the profile with the configuration data sent during the login request. Upon successful update of the, the directory service sends a response back to the specified IP address indicating that the message was received and processed. This acknowledgment message may also contain some sort of security or encryption key to guarantee secure communication with the directory service when issuing additional commands.” The paragraphs discloses that the PC, mapped to the service control entity, receiving the encryption key from the directory service, mapped to the service application entity).
generate a control command for the service application entity, the control command comprising as the destination address the address of the remote end; (Krishnaswamy column 99 lines 30-65 disclose an online registration request wherein the request comprises “The Vnet number (or other ID) of the computer to be dialed” as disclosed by Krishnaswamy column 101 lines 1-45).
and encrypt the control command using the received encryption key of the service application entity. (Krishnaswamy column 99 lines 30-65 disclose “The user for a PC connects their computer to an IP network, turns on the computer and starts an IP telephony software package. The software package sends a message to a directory service to register the computer as "on-line" and available to receive calls. This online registration message would most likely be sent to the directory 15 service in an encrypted format for security. The encryption would be based upon an common key shared between the PC and the directory service.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stokking receiving an encryption key of the service application entity via the service control channel; generating a control command for the service application entity, the control command comprising as the destination address the address of the remote end; and encrypting the control command using the received encryption key of the service application entity as disclosed by Krishnaswamy so that users can manage more aspects of a network than previously possible and control network activities from a central site, while still allowing the operator of the telephone system to maintain quality and routing selection. Billing of the conference call is accomplished utilizing a billing detail record to capture events associated with a call as they occur and debit the appropriate bill (see Krishnaswamy column 1 lines 25-40).


Claims 33, 35-37, 42, 44, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Stokking et al. (US 20120144056 A1) hereinafter referred to as Stokking in view of Marueli et al. (US 20130308628 A1) hereinafter referred to as Marueli and further in view of Sung et al. (US 20080081604 A1) hereinafter referred to as Sung and further in view of Krishnaswamy et al. (US 5867494 A) hereinafter referred to as Krishnaswamy.

With respect to claim 33, Stokking discloses: A method for controlling, by a service control entity, (Stokking, paragraph [0044] user equipment),
an application of a service, by a service application entity, (Stokking, paragraph [0046] the IPTV MF system that uses “Session Initiation Protocol ( SIP) to set up and control sessions between user terminals or user terminals and the applications servers comprising the SCFs and MFs”). 
to a data packet flow between the service control entity and a remote end, (Stokking, paragraph [0044] teaches the IMS comprising CSCF and SIP in paragraph [0045]. Wherein, paragraph [0046] teaches SIP controlling “between user terminals or user terminals and the applications servers”),
the method comprising: generating a Real Time Transport Control Protocol (RTCP) service control message to be transmitted on a media data plane of the data packet flow, (Stokking, [0044 and 0046] teach the RTCP messages by the SIP media data flow).
the RTCP service control message comprising as a destination address an address of the remote end; (Stokking, paragraph [0048] teaches “SyncGroupId” containing as one of its parameters the “sync-group” address paragraph [0050]).
adding an application identifier to the RTCP service control message, the application identifier including a receiver address of the service application entity, (Stokking, paragraphs [0050-0051] teaching RTCP service control message having SyncGroupId identifier containing destination address and receiver address).
including a command to be carried out by the service application entity (Stokking paragraph [0050] includes “the set-up request” mapped to the command to be carried by the service application entity).
transmitting the RTCP service control message including the application identifier towards the service application entity via the media data plane of the data packet flow; (Stokking paragraph [0050] 
receiving a response message, comprising a result of execution of the command, as an RTCP Application Defined packet, where a name field of RTCP Application Defined packet header indicates that the response message is an application message. (Stokking paragraph [0057] discloses user equipment receiving a response from the IPTV MF. Wherein paragraph [0059] discloses the response could include RTCP response header information containing the RTCP block type).
Stokking does not explicitly disclose: data packet flow established in a mobile communications network; and that the response message is an in-call application message.  
However, Marueli in an analogous art discloses: data packet flow established in a mobile communications network (Marueli paragraph [0024] discloses peers in a network using smartphones wherein packets flow as disclosed by [0028]. With respect to the “peers” in this embodiment the caller would be mapped to the service control entity).
receiving a response message, comprising a result of execution of the command, as an RTCP Application Defined packet, wherein a name field of RTCP Application Defined packet header indicates that the response message is an in-call application message. (Marueli [0029-0035] disclose peers receiving from server (service application entity) in-call RTCP packet, in response to a call command).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stokking with receiving a response message, comprising a result of execution of the command, where a name field of packet header indicates that the response message is an in-call application message disclosed by Marueli to ensure packets are received from a known source (see Marueli paragraphs [0010]).
 and including a transmitter IP address of the service control entity from which the RTCP service control message is transmitted towards the service application entity;
However, Sung in an analogous art discloses: and including a transmitter IP address of the service control entity from which the RTCP service control message is transmitted towards the service application entity; (Sung [0059] discloses “The originating PoC client transmits a SIP session participation request ( INVITE) message containing SIP address information of the target PoC client to a corresponding SIP /IP core network. The SIP INVITE message may further include elements such as PoC address information of the originating PoC client” wherein the POC client is mapped to the service control entity and the core network mapped to the service application entity wherein the address is an IP address as suggested in paragraphs [0051 and 0088])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stokking with including a transmitter IP address of the service control entity from which the RTCP service control message is transmitted towards the service application entity as disclosed by Sung to establish a proper communication channel between a sender and receiver (see Sung paragraphs [0049-0051]).
Stokking does not explicitly disclose “receiving an encryption key of the service application entity; generating a control command for the service application entity, the control command comprising as the destination address the address of the remote end; and encrypting the control command using the received encryption key of the service application entity.”
However, Krishnaswamy in an analogous art discloses: receiving an encryption key of the service application entity; (Krishnaswamy column 99 lines 2-25 disclose “When the directory service receives this message from the PC, it validates the user by using the VNET number to look up a user profile and comparing the password in the profile to the password received. Once the user has been 
generating a control command for the service application entity, the control command comprising as the destination address the address of the remote end; (Krishnaswamy column 99 lines 30-65 disclose an online registration request wherein the request comprises “The Vnet number (or other ID) of the computer to be dialed” as disclosed by Krishnaswamy column 101 lines 1-45).
and encrypting the control command using the received encryption key of the service application entity. (Krishnaswamy column 99 lines 30-65 disclose “The user for a PC connects their computer to an IP network, turns on the computer and starts an IP telephony software package. The software package sends a message to a directory service to register the computer as "on-line" and available to receive calls. This online registration message would most likely be sent to the directory 15 service in an encrypted format for security. The encryption would be based upon an common key shared between the PC and the directory service.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stokking receiving an encryption key of the service application entity; generating a control command for the service application entity, the control command comprising as the destination address the address of the remote end; and encrypting the 

With respect to claim 35, Stokking in view of Marueli, Krishnaswamy and Sung disclose: The method of claim 33, wherein the RTCP service control message is an RTCP application message. (Stokking paragraph [0050] teaches “communicate information about application specific extensions of the RTCP protocol”). 

With respect to claim 36, Stokking in view of Marueli, Krishnaswamy and Sung disclose: The method of claim 35, wherein a name of the service application entity is contained in a name field of a header of the RTCP application message.  (Stokking [0050] teaches name value “a= RTCP-xr”). 

With respect to claim 37, Stokking in view of Marueli, Krishnaswamy and Sung disclose: The method of claim 33, wherein the application identifier further contains at least one parameter relating to the command, and wherein the at least one parameter is required in order to execute the command by the service application entity.  (Stokking paragraph [0050] teaches, “RTCP attribute sent to the MF may also comprise a port number” which would be required for proper processing).

With respect to claim 42, Stokking discloses: A service control entity (Stokking, paragraph [0044] user equipment) configured to control an application of a service to a data packet flow established in a mobile communications network between the service control entity and a remote end, (Stokking, paragraph [0044] teaches the IMS comprising CSCF and SIP in paragraph [0045]. Wherein, paragraph [0046] teaches SIP controlling “between user terminals or user terminals and the applications servers”),
wherein the service is applied by a service application entity, (Stokking, paragraph [0046] the IPTV MF system that uses “Session Initiation Protocol ( SIP) to set up and control sessions between user terminals or user terminals and the applications servers comprising the SCFs and MFs”).
the service control entity comprising: processing circuitry configured to: generate a Real Time Transport Control Protocol (RTCP) service control message to be transmitted on a media data plane of the data packet flow, (Stokking, [0044 and 0046] teach the RTCP messages by the SIP media data flow).
the RTCP service control message comprising as a destination address an address of the remote end, and add an application identifier to the RTCP service control message, the application identifier including a receiver address of the service application entity, including a command to be carried out by the service application entity; (Stokking, paragraphs [0050-0051] teaching RTCP service control message having SyncGroupId identifier containing destination address and receiver address. Stokking paragraph [0050] includes “the set-up request” mapped to the command to be carried out by the service application entity).
a transmitter configured to transmit the RTCP service control message including the application identifier towards the service application entity via the media data plane of the data packet flow; (Stokking paragraph [0050] teaches data is transmitted towards the SIP which results “in step 2 a SIP INVITE message” that is sent via the media data plane of the data packet flow).
and a receiver configured to receive a response message, comprising a result of execution of the command, as an RTCP Application Defined packet, where a name field of RTCP Application Defined packet header indicates that the response message is an application message. (Stokking 
Stokking does not explicitly disclose: response message is an in-call application message
However, Marueli in an analogous art discloses: and a receiver configured to receive a response message, comprising a result of execution of the command, as an RTCP Application Defined packet, wherein a name field of RTCP Application Defined packet header indicates that the response message is an in-call application message. (Marueli [0029-0035] disclose peers receiving from server (service application entity) in-call RTCP packet, in response to a call command).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stokking with receiving a response message, comprising a result of execution of the command, where a name field of packet header indicates that the response message is an in-call application message disclosed by Marueli to ensure packets are received from a known source (see Marueli paragraphs [0010]).
Stokking does not explicitly disclose: and including a transmitter IP address of the service control entity from which the RTCP service control message is transmitted towards the service application entity;
However, Sung in an analogous art discloses: and including a transmitter IP address of the service control entity from which the RTCP service control message is transmitted towards the service application entity; (Sung [0059] discloses “The originating PoC client transmits a SIP session participation request ( INVITE) message containing SIP address information of the target PoC client to a corresponding SIP /IP core network. The SIP INVITE message may further include elements such as PoC address information of the originating PoC client” wherein the POC client is mapped to the service 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stokking with including a transmitter IP address of the service control entity from which the RTCP service control message is transmitted towards the service application entity as disclosed by Sung to establish a proper communication channel between a sender and receiver (see Sung paragraphs [0049-0051]).
Stokking does not explicitly disclose “and receive an encryption key of the service application entity; wherein the processing circuitry is further configured to: generate a control command for the service application entity, the control command comprising as the destination address the address of the remote end; and encrypt the control command using the received encryption key of the service application entity.”
However, Krishnaswamy in an analogous art discloses: receive an encryption key of the service application entity;  (Krishnaswamy column 99 lines 2-25 disclose “When the directory service receives this message from the PC, it validates the user by using the VNET number to look up a user profile and comparing the password in the profile to the password received. Once the user has been validated, the directory service will update the profile entry associated with the VNET number (or other unique ID) to indicate that the user is "on-line" and is located at the specified IP address. The directory service will also update the profile with the configuration data sent during the login request. Upon successful update of the, the directory service sends a response back to the specified IP address indicating that the message was received and processed. This acknowledgment message may also contain some sort of security or encryption key to guarantee secure communication with the directory service when issuing additional commands.” The paragraphs discloses that the PC, mapped to the service control entity, receiving the encryption key from the directory service, mapped to the service application entity).
wherein the processing circuitry is further configured to: generate a control command for the service application entity, the control command comprising as the destination address the address of the remote end; (Krishnaswamy column 99 lines 30-65 disclose an online registration request wherein the request comprises “The Vnet number (or other ID) of the computer to be dialed” as disclosed by Krishnaswamy column 101 lines 1-45).
and encrypt the control command using the received encryption key of the service application entity. (Krishnaswamy column 99 lines 30-65 disclose “The user for a PC connects their computer to an IP network, turns on the computer and starts an IP telephony software package. The software package sends a message to a directory service to register the computer as "on-line" and available to receive calls. This online registration message would most likely be sent to the directory 15 service in an encrypted format for security. The encryption would be based upon an common key shared between the PC and the directory service.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stokking receiving an encryption key of the service application entity; wherein the processing circuitry is further configured to: generate a control command for the service application entity, the control command comprising as the destination address the address of the remote end; and encrypt the control command using the received encryption key of the service application entity as disclosed by Krishnaswamy so that users can manage more aspects of a network than previously possible and control network activities from a central site, while still allowing the operator of the telephone system to maintain quality and routing selection. Billing of the conference call is accomplished utilizing a billing detail record to capture events associated with a call as they occur and debit the appropriate bill (see Krishnaswamy column 1 lines 25-40).

With respect to claim 44, Stokking in view of Marueli, Krishnaswamy and Sung disclose: The service control entity of claim 42, wherein the processing circuitry is further configured to add at least one parameter relating to the command to the application identifier, and wherein the at least one parameter is required in order to execute the command by the service application entity. (Stokking paragraph [0050] teaches, “RTCP attribute sent to the MF may also comprise a port number” which would be required for proper processing).

With respect to claim 46, Stokking discloses: A non-transitory computer readable recording medium storing a computer program product (Stokking, paragraph [0044] user equipment) for controlling an application of a service, by a service application entity, (Stokking, paragraph [0046] the IPTV MF system that uses “Session Initiation Protocol ( SIP) to set up and control sessions between user terminals or user terminals and the applications servers comprising the SCFs and MFs”).
to a data packet flow established between a service control entity and a remote end, (Stokking, paragraph [0044] teaches the IMS comprising CSCF and SIP in paragraph [0045]. Wherein, paragraph [0046] teaches SIP controlling “between user terminals or user terminals and the applications servers”),
the computer program product comprising software instructions which, when run on processing circuitry of the service control entity, cause the service control entity to: generate a Real Time Transport Control Protocol (RTCP) service control message to be transmitted on a media data plane of the data packet flow, (Stokking, [0044 and 0046] teach the RTCP messages by the SIP media data flow).
the RTCP service control message comprising as a destination address an address of the remote end; (Stokking, paragraph [0048] teaches “SyncGroupId” containing as one of its parameters the “sync-group” address paragraph [0050]).
add an application identifier to the RTCP service control message, the application identifier including a receiver address of the service application entity, including a command to be carried out by the service application entity; (Stokking, paragraphs [0050-0051] teaching RTCP service control message having SyncGroupId identifier containing destination address and receiver address. Stokking paragraph [0050] includes “the set-up request” mapped to the command to be carried out by the service application entity).
transmit the RTCP service control message including the application identifier towards the service application entity via the media data plane of the data packet flow; (Stokking paragraph [0050] teaches data is transmitted towards the SIP which results “in step 2 a SIP INVITE message” that is sent via the media data plane of the data packet flow).
receive a response message, comprising a result of execution of the command, as an RTCP Application Defined packet, where a name field of RTCP Application Defined packet header indicates that the response message is an application message. (Stokking paragraph [0057] discloses user equipment receiving a response from the IPTV MF. Wherein paragraph [0059] discloses the response could include RTCP response header information containing the RTCP block type).
Stokking does not explicitly disclose: established in a mobile communications network; and response message is an in-call application message.
However, Marueli in an analogous art discloses: established in a mobile communications network (Marueli paragraph [0024] discloses peers in a network using smartphones wherein packets flow as disclosed by [0028]. With respect to the “peers” in this embodiment the caller would be mapped to the service control entity).
and receive a response message, comprising a result of execution of the command, as an RTCP Application Defined packet, wherein a name field of RTCP Application Defined packet header indicates that the response message is an in-call application message. (Marueli [0029-0035] disclose peers receiving from server (service application entity) in-call RTCP packet, in response to a call command).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stokking with receiving a response message, comprising a result of execution of the command, where a name field of packet header indicates that the response message is an in-call application message disclosed by Marueli to ensure packets are received from a known source (see Marueli paragraphs [0010]).
Stokking does not explicitly disclose: and including a transmitter IP address of the service control entity from which the RTCP service control message is transmitted towards the service application entity;
However, Sung in an analogous art discloses: and including a transmitter IP address of the service control entity from which the RTCP service control message is transmitted towards the service application entity; (Sung [0059] discloses “The originating PoC client transmits a SIP session participation request ( INVITE) message containing SIP address information of the target PoC client to a corresponding SIP /IP core network. The SIP INVITE message may further include elements such as PoC address information of the originating PoC client” wherein the POC client is mapped to the service control entity and the core network mapped to the service application entity wherein the address is an IP address as suggested in paragraphs [0051 and 0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stokking with including a transmitter IP address of the service control entity from which the RTCP service control message is transmitted towards the service application entity as disclosed by Sung to establish a proper communication channel between a sender and receiver (see Sung paragraphs [0049-0051]).
receive an encryption key of the service application entity; generate a control command for the service application entity, the control command comprising as the destination address the address of the remote end; and encrypt the control command using the received encryption key of the service application entity.”
However, Krishnaswamy in an analogous art discloses: receive an encryption key of the service application entity; (Krishnaswamy column 99 lines 2-25 disclose “When the directory service receives this message from the PC, it validates the user by using the VNET number to look up a user profile and comparing the password in the profile to the password received. Once the user has been validated, the directory service will update the profile entry associated with the VNET number (or other unique ID) to indicate that the user is "on-line" and is located at the specified IP address. The directory service will also update the profile with the configuration data sent during the login request. Upon successful update of the, the directory service sends a response back to the specified IP address indicating that the message was received and processed. This acknowledgment message may also contain some sort of security or encryption key to guarantee secure communication with the directory service when issuing additional commands.” The paragraphs discloses that the PC, mapped to the service control entity, receiving the encryption key from the directory service, mapped to the service application entity).
generate a control command for the service application entity, the control command comprising as the destination address the address of the remote end; (Krishnaswamy column 99 lines 30-65 disclose an online registration request wherein the request comprises “The Vnet number (or other ID) of the computer to be dialed” as disclosed by Krishnaswamy column 101 lines 1-45).
and encrypt the control command using the received encryption key of the service application entity. (Krishnaswamy column 99 lines 30-65 disclose “The user for a PC connects their computer to an IP network, turns on the computer and starts an IP telephony software package. The software package 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stokking receiving an encryption key of the service application entity; wherein the processing circuitry is further configured to: generate a control command for the service application entity, the control command comprising as the destination address the address of the remote end; and encrypt the control command using the received encryption key of the service application entity as disclosed by Krishnaswamy so that users can manage more aspects of a network than previously possible and control network activities from a central site, while still allowing the operator of the telephone system to maintain quality and routing selection. Billing of the conference call is accomplished utilizing a billing detail record to capture events associated with a call as they occur and debit the appropriate bill (see Krishnaswamy column 1 lines 25-40).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322.  The examiner can normally be reached on Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.S.G./Examiner, Art Unit 2493                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491